Citation Nr: 1824942	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to March 11, 2016.


ORDER

Entitlement to a TDIU, due to service-connected disabilities, from September 27, 2005, is granted.


FINDING OF FACT

The Veteran's service-connected disabilities have precluded him from substantially gainful employment from September 27, 2005.



CONCLUSION OF LAW

The criteria for a TDIU from September 27, 2005, have been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1951 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In June 2011, the Board denied the Veteran's claim seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In December 2011, the Court granted a joint motion of the parties, and vacated the Board's decision and remanded the case to the Board.

In August 2012, March 2014, and April 2016 the Board remanded this matter for further development and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

TDIU

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the pendency of this appeal, the Veteran was provided a 100 percent disability rating for his service-connected PTSD, effective March 11, 2016. The Veteran has continued his claim, asserting that the Veteran is entitled to a TDIU prior to his 100 percent disability rating for PTSD.

The Veteran contends that from September 27, 2005, he was unable to obtain or maintain employment due to his service-connected disabilities. The record shows that throughout the appeal period the Veteran has been unemployed.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. § 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a) (2017).

For a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16 (a) (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a previous June 2011 decision, the Board found the Veteran does met the schedular requirements of 38 C.F.R. § 4.16 (a). A review of the claims folder reflects that the Veteran has met the provisions of 38 C.F.R. 4.16 (a) throughout the appeals period based upon the service connected disabilies being from a common etiology.

The question for the Board is whether the Veteran's service connected disabilities preclude him from obtaining or maintaining any gainful employment. 
The Board finds that competent, credible, and probative evidence establishes that the Veteran's service-connected disabilities have precluded him from substantially gainful employment from September 27, 2005.

A July 2013 VA audiological examination noted the Veteran's service-connected bilateral hearing loss and tinnitus would cause some employment problems. The examiner also noted that the Veteran may have trouble working well in excessively noisy environments, and in environments which require him to often use nonface-to-face communications equipment. 

A July 2013 VA medical examination report for muscles noted that the Veteran's service-connected muscle injuries were manifested by decreased strength and range of motion in the left shoulder, and that they impacted his ability to work. 

A July 2013 VA medical examination report noted that the Veteran's service-connected PTSD had historically caused moderate impairment in the Veteran's social and vocational functioning. The examiner noted that the Veteran's irritability could affect his conduct at work via verbal outbursts, but that it was unlikely these outbursts would occur with frequency or to the degree which would cause termination. The examiner then opined that the Veteran was less likely than not unable to maintain substantially gainful employment consistent with his education and employment background due to his psychiatric symptoms. 

An August 2013 letter from H.K., Ph.D., who has been treating the Veteran since 2005, noted that the Veteran's PTSD has impacted his employability, and that it contributed to a series of employment terminations in the past.

In a May 2014 VA medical examination report, the examiner reiterated that the Veteran's hearing disabilities may cause trouble working in excessively noisy environments.

A January 2015 VA examination report noted the Veteran should seek employment that requires minimal interpersonal contact and a low stress work environment.
A January 2015 VA examination report muscles noted that the Veteran's service-connected muscle injuries as impacting his ability to work. Specifically, the examination noted that the Veteran would be limited in tasks that require repeated lifting of his left arm due to the decreased range of motion, fatigability, and mild shoulder weakness. 

During the pendency of this appeal, the Veteran submitted a Veteran's Application for Increased Compensation Based on Unemployablity, which was received on March 11, 2016 by VA. The Veteran was provided VA examinations in April 2016.  Importantly, the April 2016 VA examination report found the Veteran's PTSD symptoms resulted in a total occupational and social impairment.

Subsequently, in a May 2016 rating decision, the Veteran was provided a 100 percent disability rating for his service-connected PTSD, effective March 11, 2016.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities from September 27, 2005. Giving the combined effects of the Veteran's service-connected disabilities, the Board concludes that the Veteran is unable to obtain and maintain employment. The Board notes the Veteran's psychiatric disability that has attributed to numerous terminations, his limited ability to perform repetitive lifting, and his hearing impairment. Therefore, entitlement to a TDIU is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


